Case 1:18-cv-02242-PLF Document 42-3 Filed 03/30/20 Page 1 of 11

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

MASHPEE WAMPANOAG TRIBE,
Plaintiff,

V.

RYAN ZINKE, in his official capacity as Secretary

of the Interior,
and
U.S. DEPARTMENT OF THE INTERIOR

Defendants
and

DAVID LITTLEFIELD; MICHELLE
LITTLEFIELD; TRACY ACORD; DEBORAH
CANARY; VERONICA CASEY; PATRICIA
COLBERT, VIVIAN COURCY; DONNA
DEFARIA; KIM DORSEY; FRANCIS LAGACE;
WILL COURCY; ANTONIO DEFARIA; KELLY
DORSEY; JILL LAGACE; DAVID LEWRY;
KATHLEEN LEWRY; ROBERT LINCOLN;
CHRISTINA MCMAHON; CAROL MURPHY;
DOROTHY PEIRCE; DAVID PURDY; LOUISE
SILVIA; FRANCIS CANARY, JR.; MICHELLE
LEWRY; RICHARD LEWRY,

Intervenor-Defendants.

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)

 

Civil Action No. 1:18-cv-02242-PLF

DECLARATION OF THE HONORABLE CEDRIC CROMWELL, CHAIRMAN,
MASHPEE WAMPANOAG TRIBE, IN SUPPORT OF PLAINTIFF MASHPEE
WAMPANOAG TRIBE’S EMERGENCY MOTION FOR A TEMPORARY
RESTRAINING ORDER AND A PRELIMINARY INJUNCTION

I, Cedric Cromwell, declare as follows:

US_Active\1 14523696\V-7
Case 1:18-cv-02242-PLF Document 42-3 Filed 03/30/20 Page 2 of 11

1. Tam the Chairman of the Mashpee Wampanoag Tribe (“Tribe”), duly elected in
accordance with the Constitution of the Tribe. I make this Declaration in support of the
Tribe’s Emergency Motion for a Temporary Restraining Order and a Preliminary
Injunction seeking to prevent the U.S. Department of the Interior (Department or
Secretary) from taking action to revoke the trust and reservation status of the Mashpee
Wampanoag Tribe’s land, although it is unclear he has authority to do so. I have personal
knowledge of the facts set forth in this declaration and, if called as a witness, I could and
would testify competently thereto.

2 As Chairman of the Tribe, I serve as. coordinator over all Tribal Government activities. I
have general knowledge of and receive information regarding the Tribe’s land status, as
well as economic development and other tribal government projects.

3. The Tribe has inhabited what is now southeast Massachusetts for more than 12,000 years.
In 2007, the Department of the Interior formally acknowledged Mashpee’s status as a
federally recognized Indian tribe under 25 C.F.R. Part 83 (which requires a showing of
continuous tribal existence since 1900); the Tribe immediately thereafter sought to
rebuild its land base to support its tribal government and community.

4. In November 2015, the Tribe conveyed its fee title to approximately 170 acres of land in
the Town of Mashpee and approximately 151 acres in the City of Taunton (together “the
trust land” or “Reservation”) to the United States to be held in trust for the benefit of the
Tribe, and the United States subsequently accepted trust title.

5. On December 30, 2015, the Department issued a Reservation Proclamation designating
the trust land as the Tribe’s Reservation. 81 Fed. Reg. 948 (Jan. 8, 2016).

6. The Tribe’s Reservation encompasses a portion (albeit a very small portion) of the
Tribe’s aboriginal territory, where it has lived since time immemorial, and as such the
Tribe has strong spiritual and cultural connections to its Reservation. It is on this

Reservation that the Tribe administers its government, provides services and employment

US_Active\1 14523696\V-7
Case 1:18-cv-02242-PLF Document 42-3 Filed 03/30/20 Page 3 of 11

to its people, including constructing affordable housing, and plans to engage in economic
development to help fund these services and provide additional employment.

7. The Tribe also has a substantial financial interest at stake in its Reservation. The
Reservation is key to developing a functional tribal economy, and the Tribe has incurred
debts related to the extensive costs associated with the trust land process (for which no
public funds are available) and its planned economic development. Revenue from such
economic development is crucial to the Tribe’s ability to adequately fund its
governmental functions. Further, a wide variety of governmental programs that assist
Indians are tied to having a Reservation.

8. The portion of the Reservation located near the Town of Mashpee provides
governmental, cultural and historical services to the Tribe. The Tribal Government
Center houses over twenty departments, including, but not limited to, Tribal Health,
Education, Natural Resources, Tribal Court, Tribal Housing, Elder Services, Employment
and Tribal Police. Unfortunately, as a result of the continued litigation and uncertainty
over the Reservation’s status, the Tribe currently is in a dire economic situation and has
had to lay off most of the Tribal employees who worked in these departments. This part
of the Reservation also includes several sacred sites, including burial and ceremonial
grounds that are fundamental to the Tribe’s cultural and spiritual traditions. Located on
the Reservation is the Tribe’s historic Indian Meetinghouse, which serves as a center for
the cultural, physical, mental and religious health of the Tribe, and allows Tribal
traditional and spiritual leadership to continue to preserve culture and traditions. In
addition, the Tribe has nearly completed construction of a $12 million affordable housing
project for tribal members on the Reservation, relying on low-income housing tax credits,
and expects that tribal members will be able to move in during late summer or fall.

9. The portion of the Reservation located near the City of Taunton is central to the Tribe’s
economic development plan. Here, the Tribe has planned construction of a tribal gaming

facility (strongly supported by the City of Taunton’s government), which will be a crucial

3
US_Active\1 14523696\V-7
Case 1:18-cv-02242-PLF Document 42-3 Filed 03/30/20 Page 4 of 11

economic engine to provide jobs, tribal government income and resources to support the
Tribe’s government and improve the economic status of tribal members. Although the
Tribe broke ground on the gaming facility project in April 2016, litigation funded by a
competing commercial casino company challenging the Reservation’s status forced the
Tribe to suspend its economic development activities here on August 11, 2016.

10. The trust and reservation status of the Tribe’s land gives the Tribe jurisdiction over that
land. Tribal member activities conducted on the Reservation are subject to Tribal
jurisdiction, and no longer subject to state and local jurisdiction, except to the extent
provided in several intergovernmental agreements with the Town of Mashpee, City of
Taunton and Barnstable County Sheriff.

11. The Tribe entered into multiple agreements with the Town of Mashpee and the City of
Taunton to address the transition from local to tribal jurisdiction and to ensure the
continued availability of emergency and fire protection services to the Reservation. The
Tribe has Memoranda of Understanding with the Town of Mashpee and City of Taunton,
Intergovernmental Agreements with the Town of Mashpee and City of Taunton, and a
Memorandum of Understanding with the Barnstable County Sherriff. These agreements
provide for the delivery of fire and emergency services to the Tribe’s reservation land, set
the terms for the shared jurisdictional roles of state and tribal law enforcement over the
Tribe’s reservation land, and provide for the development of the Tribe's gaming facility
for the shared benefit of the City of Taunton, the Tribe, and the Commonwealth of
Massachusetts, pursuant to a 2013 Tribal-State Compact between the Tribe and the
Commonwealth. The agreements are premised on the fact that the Tribe’s land is held in
trust and proclaimed a Reservation.

Interior Notice of Decision to Remove Land from Trust and Reservation Status

12. At approximately 2 pm Eastern Time (ET) on March 27, 2020, I received a call from
Bureau of Indian Affairs (BIA) Acting Eastern Regional Director Glenn Melville. Mr.

Melville informed me that he would like me to participate in a call at 4 pm ET with him,

4
US_Active\114523696\V-7
Case 1:18-cv-02242-PLF Document 42-3 Filed 03/30/20 Page 5 of 11

other BIA representatives and attorneys from the Department of the Interior Office of the
Solicitor regarding the Tribe’s ongoing litigation and the status of the Tribe’s trust land. I
informed Acting Regional Director Melville that I would not participate in the call
without my legal counsel present, since counsel from Solicitor’s Office would be
participating, and requested that they be included in the 4 pm call. Acting Regional
Director Melville agreed and set up the call for 4 pm.

13. At 4 pm ET on March 27, 2020, I participated in a call with Acting Regional Di-rector
Melville, BLA Director Darryl LaCounte, Deputy Eastern Regional Director Kim
Bouchard, Associate Solicitor-Indian Affairs Eric Shepard and Assistant Solicitor John
Hay. The call also included Mashpee Vice Chairwoman Jessie Baird, Mashpee General
Counsel Rebekah Salguero, and attorneys for the Tribe V. Heather Sibbison, Suzanne
Schaeffer, and Rose Petoskey.

14. During the call, BIA Director LaCounte informed me that the Secretary of the Interior
had ordered him to take the Tribe’s reservation lands “out of trust” and revoke the Tribe’s
reservation proclamation. BIA Director LaCounte stated that in order to accomplish this,
he will record the “court mandate” from the First Circuit to take the land out of trust.!
Mr. LaCounte stated that this would not happen “today,” but “soon.” In response, Ms.
Sibbison stated that the Tribe and the Department are in ongoing litigation regarding the
status of the Tribe’s Reservation, that it has been the longstanding policy of the
Department not to alter the status of land during the pendency of litigation, that the
Department specifically had committed to the Tribe that it would not take the land out of

trust while litigation is pending, and that there was no court order directing the action

 

‘ The First Circuit decision says only that the Secretary misinterpreted the Indian Reorganization
Act’s second definition of “Indian” so that it did not have authority under that definition to take
the Mashpee land in trust; there is no order to take the land out of trust. The “mandate” also says
nothing about taking the land out of trust.

US_Active\1 14523696\V-7
Case 1:18-cv-02242-PLF Document 42-3 Filed 03/30/20 Page 6 of 11

now directed by the Secretary.” None of the Departmental officials offered a response to
this statement.

15. Lasked if Tribal leadership could meet with the Secretary by phone as soon as possible,
since the Secretary had issued the directive regarding the Tribe’s trust land and
Reservation. Director LaCounte committed to make that request.

16. Ms. Sibbison then asked whether the Department has a defined administrative process for
taking land out of trust, whether it includes a time frame and opportunity to challenge the
decision analogous to the Department’s process for putting land in trust, and further
requested that the Department inform the Tribe of that process by early the following
week. None of the officials from the Department responded to this inquiry about whether
there would be a set process and opportunity provided to challenge, but BIA Director
LaCounte requested Ms. Sibbison’s phone number to follow up.

17. Today, Monday, March 30, Ms. Sibbison received an email from Eric Shepard, Associate
Solicitor-Indian Affairs, which attached a copy of the Secretary’s Memorandum to the
Director and Eastern Regional Director of the Bureau of Indian Affairs. The
Memorandum states that the First Circuit’s formal mandate has issued. The Memo

provides:

With the Mandate now issued, the Department must take steps to
rescind the Decision. To ensure compliance with the First
Circuit’s Mandate, I direct your office to rescind the Decision
whereby the BIA accepted land into trust on behalf of the Tribe,
and to revoke the reservation proclamation. In addition,
clarification is necessary that removal of the Tribe’s lands from
trust and revocation of the reservation proclamation annul the
determination that such lands are eligible for gaming under the
Indian Gaming Regulatory Act (citation omitted).

 

2 Tanner Stening, Interior: Mashpee tribe's land remains in trust pending appeal, Cape Cod
Times (Sept. 11, 2018), https://www.capecodtimes.com/news/2018091 1/interior-mashpee-
tribes-land-remains-in-trust-pending-appeal (quoting Bureau of Indian Affairs spokeswoman
Nedra Darling after the Department issued the September 7, 2018 Record of Decision that is the
subject of this case, stating “[c]onsistent with our practices and procedures, the department will
continue to hold the tribe’s land in trust until a final court order is imposed.”).

6
US_Active\114523696\V-7
Case 1:18-cv-02242-PLF Document 42-3 Filed 03/30/20 Page 7 of 11

The Memorandum contains no further information about the process to accomplish the
Secretary’s direction to remove the Tribe’s lands from trust and rescind the Reservation

Proclamation. (attached as Exhibit 1).

Irreparable Harm to the Tribe

18.

Ey.

20.

The acquisition of the land in trust and designation of the land as the Tribe’s Reservation
acknowledges and confirms the inherent right of the Tribe to govern itself and its
members and provides greatly enhanced opportunities for the Tribe to protect its
members in all respects: governmentally, spiritually, culturally and economically. The
importance of the Tribe’s Reservation cannot be overstated: these very lands are the
lands of our ancestors, that literally hold the bones of our ancestors, and are nothing less
than the Tribe’s life blood.

Removal of the Tribe’s land from trust and reservation status will have significant
immediate negative consequences and visit irreparable harm on the Tribe and its
members. The most obvious harm is the loss of sovereign authority over the Tribe’s
historic lands, preventing the Tribe from exercising its right to self-governance and self-
determination. Such action by the Secretary disrespects and interferes with the Tribe’s
strong spiritual and cultural connections to its ancestral lands. The loss of the Tribe’s
sovereign rights and its cultural and community connections is so fundamental to the
Tribe’s existence that it cannot be calculated in terms of money.

The Secretary’s actions to remove the land from trust status raises significant
jurisdictional questions, imposes further economic harm on the Tribe and its members,
and potentially endangers the health and well-being of tribal members due to the loss of
federal funding tied to trust and reservation status, which the Tribe can least afford during
this time when the coronavirus epidemic is sweeping across the country. These negative

impacts are described in more detail below.

US_Active\l 14523696\V-7
Case 1:18-cv-02242-PLF Document 42-3 Filed 03/30/20 Page 8 of 11

21. If the Secretary removes the land from trust status, the Tribe will be responsible for
paying hundreds of thousands of dollars of property taxes on the land, which it cannot
afford, likely including back taxes. Because the Tribe currently has no available revenue
stream and is struggling to keep its government operating, these lands could become
subject to foreclosure and the Tribe may well lose them for non-payment of taxes. The
removal of the land from trust also will negatively affect the Tribe’s ability to repay its
existing debt, and its ability to obtain financing for planned or alternative economic
development projects.

22. If the Secretary is allowed to remove the land from trust status before a final decision on
the merits is made by the courts, significant harm and confusion could result should the
courts ultimately find that the Secretary had authority to take the land in trust and
proclaim it a reservation all along, and therefore did not have authority to take the land
“out of trust” at all. This would create a particularly difficult scenario if the Tribe by
then has lost its land to tax foreclosure and some other entity, believing it owns the land,
has taken possession of it.

93. There are a host of tribal grant and funding programs only available to tribes and tribal
members that have trust or reservation land. For example, the Tribe has been approved
for funding from the Administration for Children and Families Child Care Development
Fund for construction of a childcare facility on the Tribe’s Reservation. The Tribe plans
to begin construction {hits spring. To receive this funding, the Tribe must build the
facility to serve children living on or near reservation land. Therefore, this funding likely
will be revoked if the Tribe’s land is taken out of trust and its Reservation disestablished.
Another example is the Mashpee Tribal Historic Preservation Office (THPO), which
would be at risk if the Tribe’s land is removed from trust, as federal funding eligibility
for the THPO program is limited to federally recognized tribes with a reservation and/or

tribal trust lands.

US_Active\114523696\V-7
Case 1:18-cv-02242-PLF Document 42-3 Filed 03/30/20 Page 9 of 11

24. Other reservation or trust-land based funding programs include the: (i) Indian Business
Development Program (to establish or expand Indian-owned economic enterprises on or
near a reservation), (ii) Financial Assistance and Social Service Programs (federal social
services for Indians on or near reservations, including Direct Assistance, Tribal Work
Experience, Burial Assistance, Disaster Assistance, Emergency Assistance and Adult
Care Assistance), (iii) Employment Assistance for Adult Indians (residing on or near a
reservation), (iv) Vocational Training for Adult Indians (residing on or near a
reservation), (v) Food Distribution Program on Indian Reservations (food assistance for
low-income Indian households on a reservation), (vi) Johnson O’Malley Education
Contracts (preference given to contracts that serve Indians on or near a reservation), (vii)
Tribal Transportation Program (assistance for roads and bridges within exterior boundary
of Indian reservations), (viii) Bureau of Justice Assistance Tribal Justice System Grants
(grants to support tribal justice systems, tribes must exercise jurisdiction over Indian
lands), (ix) Treatment as a State under the Clean Water Act and Clean Air Act (must have
reservation or trust lands), and (x) Special Domestic Violence Criminal Jurisdiction
(Tribal exercise of jurisdiction over certain non-Indians on trust land or reservation where
crime occurs). The Tribe receives funding from the Social Service, Tribal
Transportation, and the Bureau of Justice Assistance Programs. Should the Secretary
remove our land from trust and reservation status, the Tribe and its members would no
longer be eligible for these funds, and would be unable to apply for any of these funding
programs.

25. One particularly important Reservation-based program in light of the COVID-19
outbreak is the Food Distribution Program on Indian Reservations program, which
received additional funding in the Coronavirus Aid, Relief, and Economic Security
(CARES) Act, H.R. 748, to help low-income tribal members, like those at Mashpee, who

face even greater challenges in retaining their jobs and feeding their families --

US_Active\1 14523696\V-7
Case 1:18-cv-02242-PLF Document 42-3 Filed 03/30/20 Page 10 of 11

unfortunately these funds will not be available to Mashpee if its lands are no longer in
trust as a reservation.

26. Removal of the land’s trust and reservation status also will cause significant jurisdictional
issues and confusion. If our land is not in trust, the Tribal police will no longer have law
enforcement jurisdiction over violations on the land. Our Police Department also has
several grants pending for which it will no longer qualify. Should the Secretary take this
action, it is not clear what the fate of our Police Department and its personnel will be, and
the Tribe will have spent a significant amount of money to establish a law enforcement
and emergency response department that cannot function. This same kind of
jurisdictional issue would arise with respect to our Tribal Courts, which no longer would
have jurisdiction on the reservation.

27. Similar issues would arise in connection with the Tribe’s nearly completed construction
of affordable housing for tribal members on its trust land in Mashpee, which is being
accomplished under tribal law and whose development and financing (including federal
and state tax credits) are based on the land’s status as an Indian reservation. Ifthe Tribe’s
land is removed from trust and reservation status, the land would revert to local and State
jurisdiction and the housing project would not meet local zoning requirements. Not only
will this prevent Tribal members from moving into desperately-needed low-income
housing in the late summer or early fall, but it would also mean that the Tribe has spent
$12 million dollars, relying on low income housing tax credits, to build housing that
cannot be occupied.

28. In addition, if the land is removed from trust status, the Tribe would lose BIA services
related to forestry and wildfire management for the approximately 100 acres of forest
land located on the Tribe’s trust land. BIA funding for the protection of the Tribe’s forest
resources from forest insects, disease, wildfires, and trespass also would not be available.

The Tribe would also lose BIA Natural Resources and contract support.

10
US_Active\1 14523696\V-7
Case 1:18-cv-02242-PLF Document 42-3 Filed 03/30/20 Page 11 of 11

29. Finally, if the land is removed from trust and reservation status, the uncertainty and loss
of federal funding already described, as well as the potential loss of federal health-related
funding will greatly exacerbate the extremely difficult situation in which the Tribe finds
itself as we try to marshal whatever extremely limited resources we can find to protect
our members from the frightening and increasing spread of the COVID-19 virus.
According to the most recent figures from the Massachusetts Department of Health,
Massachusetts has 4,955 confirmed cases (of 39,066 persons tested) and 48 COVID-19
deaths, including 148 confirmed COVID-19 cases in Barnstable County and 325 cases in
Plymouth County, where the Tribe’s Reservation is located.”

30. I declare, under penalty of perjury under the laws of the United States, that the foregoing

is true and correct to the best of my knowledge and belief.

_ oth |
EXECUTED this. 4 day of March, 2020 in

3

 
  

Cedric Cromwell

np
Shttps:// www.mass.gov/ doc/ covid-19-cases-in-massachusetts-as-of-march-29-2020/ ‘download.
Site last visited on March 30, 2020.

1]
US_Active\114523696\V-7

 
